﻿ It is with a renewed feeling of confidence in the United Nations and a keen perception of its vital role in the strengthening of peace and co-operation amongst peoples that for the third time I come to this podium.
Nearly all the nations of the world are represented here, protagonists in the universal and egalitarian communion that this General Assembly propitiates every year. Here the nations, large and small, raise free and sovereign voices in a discussion of important items on the international agenda.
Brazil has the privilege of opening this debate, which allows me to be the first to compliment you. Sir, upon your election to the presidency of this General Assembly and to convey to you our best wishes for your complete success in that capacity. I would like also to express my appreciation to Mr. Choudhury, the Minister for Foreign Affairs of Bangladesh, for the able way in which he presided over the work of the General Assembly at its forty-first session. I bear responsibility for carrying out the foreign policy of a Brazil reborn into the practice of democracy, strengthened in its commitment to the interests and aspirations of its people and open to candid dialogue at the international level.
I speak on behalf of a country which is absolutely loyal to its diplomatic traditions, one that is building its future with determination, without being intimidated by the obstacles raised by the reality of the modern world. This reality, unfortunately, is independent of the will and aspirations of most of the peoples of the world and is not always in tune with the lofty purposes of this Organization.
The so-called crisis of multilateralism undermines the attempt at juridical regulation of international life and saps the foundations of co-operation among States.
The world will no longer tolerate structures based on the supremacy of the few and the submission of the many. Attempts to impose oligarchic schemes on the organization of international society meet with increasing discredit. There is no place any more for rigid and exclusive formulas, Manichean dualisms, or theories that arbitrarily divide up world power - theories often inspired by geometrical figures. The world will come upon better days only when the international order is made effectively democratic and, to achieve that goal, the United Nations has an essential role to play.
No nation or group of nations has the right to impose its own conceptions and solutions on the increasingly complex picture of international relations. No one nation should seek to isolate itself or fail to take into consideration the universal aspirations of the community of nations.
I view with satisfaction the fact that the two super-Powers - by means of direct dialogue between their leaders. President Ronald Reagan and General Secretary Mikhail Gorbachev - are seeking more fertile understanding and mutual confidence which, we trust, will result to the benefit of all countries. Along the same optimistic lines, it should also be recorded here that there was a recent important meeting between the leaders of the Federal Republic of Germany and the German Democratic Republic - Chancellor Helmut Kohl and President Erich Honaker - an historic event that may well lead to positive developments for a mature and constructive relationship.
In multilateral diplomacy there ate perceptible signs of encouraging vitality. One of those signs was the decision to create a zone of peace and co-operation in the South Atlantic - a decision of undeniable significance for the fulfilment of the principles and purposes of this Organization. There is still hope for a peaceful settlement of the conflict that for over a decade now has been raging in Central America.
The United Nations represents the awareness of mankind that only by dialogue and persuasion can differences between States be resolved amicably. In unanimously adopting its resolution 598 (1987) on the conflict between Iran and Iraq, the Security Council showed its capacity to act in a constructive way to arrive at the peaceful and negotiated settlement of disputes. This action to restore peace, in accordance with the terms of the Charter, leads us to believe that in other cases it will be possible to have recourse to the authority of the Security Council, in the same conciliatory spirit. I am persuaded that the Council's diplomatic potential should be used to the fullest extent.
It was in the light of this conviction that Brazil decided to present its candidature for one of the seats allocated to Latin America on the Security  Council. Brazil believes that it is in a position to make a constructive contribution during the coming biennium in reactivating the Council's role and in settling problems that affect or can affect international peace and security.
Having been honoured with the unanimous endorsement of the Latin American Group, we hope to be equally worthy of a vote of confidence from this General Assembly.
The latest signs of a break in the clouds that darken the international political situation are in direct contrast to the indefinitely prolonged economic crisis. The magnitude of the challenges facing the developing nations and the total lack of progress in restructuring the international economic order are the two sides of the coin of the same deeply disturbing panorama.
There is no raising of consciousness about the drama and concerns of the nations of the third world and their right to a destiny of achievement and progress which is under constant threat. I am from a developing country that will never surrender this right and is not only convinced of the justice and legitimacy of its claims but also of the viability of its objectives in the economic and social fields.
An additional cause for concern in the international community is the persistence of political crises that have been aggravated by the resort to force in violation of the United Nations Charter. Only last year I remarked to this Assembly that, where force is present nowadays, stalemates are more frequent than either victories or defeats. The use of force or the threat of the use of force is not only illegal but is proving itself to be ineffective as well. This holds true in the Gulf region, where the machinery of violence is out of control. It is also true in southern Africa, with the persistence of the tense climate provoked by the apartheid regime, the unjustifiable delay in bringing about the independence of Namibia and the acts of hostility and aggression perpetrated by South Africa against its neighbours. Only the intolerance, short-sightedness and unreasonableness of the racist policies of South Africa can explain the continuing existence of this situation, which is an offence against human dignity and violates the principles governing relations between States.
On the other hand, it is becoming more and more urgent to give new impetus to attempts to achieve a lasting, comprehensive and just peace in the Middle East. Brazil believes that the need to convene an international peace conference, under the auspices of the United Nations and with the participation of all interested parties, is becoming increasingly pressing. In this context, I reiterate our concern over the suffering inflicted upon the people of Lebanon, a country whose integrity should be respected.
We are hopeful that understandings arrived at between the parties involved, with the participation of the United Nations, will quickly lead to the withdrawal of foreign troops from Afghanistan and the cessation of all forms of outside interference, so that the Afghan people may exercise their sovereign right to self-determination.
We also view with concern the continuing impasse in the case of the Malvinas. Brazil, which recognizes the sovereign rights of Argentina, hopes that the parties involved will heed the appeal repeatedly addressed to them by the General Assembly to attempt to reach through dialogue a negotiated settlement of all aspects of the dispute. 
I am pleased to note that the proposals on the subject of the South Atlantic made from this rostrum in 1985 by Mr. Jose Sarney, the President of my country, were successfully made a reality in the initiative culminating in the General Assembly's approval of resolution 41/11, of 27 October 1986. The establishment of a zone of peace and co-operation of the South Atlantic signified the international community's recognition of the determination of the South American and African countries of the region to maintain their independence, sovereignty and territorial integrity and to promote co-operation for economic and social development in conditions of peace and freedom.
For that decision to be implemented properly, other States must co-operate in good faith. This is indispensable. The militarily more significant States are called upon in particular scrupulously to respect the peaceful statute governing the region, and to avoid extending into the region rivalries and conflicts that are foreign to it. I cannot fail to point out that serious focuses of tension continue to exist there and that they are detrimental to the full realization of the objectives and principles of the decision adopted by the General Assembly.
From the rostrum of this peace forum I wish also to register the satisfaction with which Brazil views the possibility of the conclusion in the near future of the first agreement in history on nuclear disarmament. If, as we all wish, the United States and the Soviet Union come to a successful understanding on medium-range atomic weapons, we shall have the first real disarmament measure, in contrast with previous agreements, which amounted to nothing more than a palliative management of the arms race.
It is obvious that the more heavily armed countries bear the primary responsibility for the disarmament process. But it is equally indisputable that other States have the right to participate in the decision-making process on problems that, although caused by some, affect all, without exception. We therefore consider it indispensable for the negotiations between the super-Powers to be linked with the efforts made in multilateral disarmament forums, especially the Conference on Disarmament, which Is entrusted with a specific mandate.
I stressed in my statement at the Seventh United Nations Conference on Trade and Development (UNCTAD), the developing world has been plunged into a deep crisis, and the efforts we are making to resume economic growth are confronted with an adverse International reality, with structures that accentuate the differences instead of reducing them. I also affirmed then that the attempt to shape the new by using the models of the past impeded the resumption of growth and development on a world-wide basis and the formation of a more just and more equitable international system.
The understanding arrived at on the problem of the foreign debt, as set forth in General Assembly resolution 41/202, is an indication of the promising headway which has been made, progress which should now be consolidated. I repeat here the firm and clear position of my country; we acknowledge our International financial. We will settle our foreign debt under fair and reasonable terms and conditions. No one can claim that Brazil has not Itself made every effort to overcome its difficulties. Brazil cannot, however, jeopardize its development.
In their efforts to seize Increased economic opportunities, the developing countries encounter the severest restrictions imposed by their industrialized 	fields of finance, trade in goods and services, and, especially, the absorption of state-of-the-art technologies. 
This is a tendency that undermines the heroic struggles of developing countries to assure their peoples a dignified and prosperous future. It is a tendency that dashes those nations' expectations of more just and equitable participation in the international economy - and more than their expectations: their irrefutable right.
Brazil has no alternative but to grow. We must meet the crucial needs of a vast population which, in many strata, has known nothing but poverty and suffering. Development is not an option for us; it is an imperative. 
The efforts undertaken by the developing countries to create a new international economic order will produce results only if they are accompanied by effective action to offset the distortions that exist in the policy of transfer of scientific and technological knowledge. In this regard a vigorous endeavour can be noted on the part of some developed countries to seek to create a new international division of labour, but a division that would be more inequitable and prejudicial to our interests since it would thwart our legitimate right to have access to the latest scientific advances and mastery of state-of-the-art technologies. As President Sarney stated on 4 September, when he announced Brazil's mastery of the technology for enriching uranium, Brazil cannot forgo broad and unrestricted access to the entire range of available scientific knowledge and its practical applications.
In this connection I wish to reiterate my country's commitment to use nuclear energy exclusively for peaceful purposes. This commitment not only is beyond dispute but also is supported by the positive effects which Brazil's technological advances in this field, together with those of its sister nations, are producing, to the enhancement of increased co-operation and mutual trust in Latin America. The initiatives of collaboration which are being implemented between Brazil and Argentina In particular, will assure the  mastering of the nuclear cycle without the development of atomic weapons in our continent. This common purpose was highlighted in the exchange of correspondence between Presidents Jose Sarney and Raul Alfonsin when the announcement of Brazil's mastery of the technology for enriching uranium was made public.
The fact that Latin America is showing its ability to find practical and creative answers to its own problems is most encouraging. In this regard I should like to cite the example of the dynamic action which the Contadora Group has been 'taking, with the political backing of the Support Group of which Brazil is a member, in its quest for a genuinely Latin American solution to the conflict in Central America.
On behalf of my Government I wish to praise the important understandings arrived at on 7 August last in Guatemala. On that occasion the Heads of State of the five Central American nations gave a clear and historic demonstration of political will to resolve the conflict. Brazil deems the accord signed then to be one which offers a unique opportunity to guarantee peace in the region. To that end it has lent its active and interested contribution to the understandings which resulted in the decision, adopted on 22 August in Caracas, to set up an international commission for the purposes of verification and surveillance.
In Brazil's judgement the results of the recent steps taken in the quest for a peaceful solution to the Central American crisis indicate that the countries of the region are themselves in a position to find ways to put an end to the conflict which concerns and affects all of Latin America. To accomplish this it is essential that all other countries with ties or interests in the region avoid displaying any attitude that might render such solutions non-viable. The same ability of Latin America to find its own solutions to the problems of the continent is corroborated by the creation of the Permanent Mechanism for Consultation and Political Co-ordination, instituted as a result of the fruitful experience acquired over more than two years of successive contacts among the eight countries which make up the Contadora and Support Groups.
The decision of those countries, arrived at last month in the city of Sao Paulo, to begin to hold periodic meetings at the presidential level is an indication that the process of regional co-ordination begun in Rio de Janeiro has rapidly matured. In fact the Group of Bight is an integral part of a process of broader regional understanding, another of whose multiple facets is to be found in the renewed efforts towards the integration of Latin America, which Brazil, as well as other countries of the region, has been fostering in various forums such as the Latin American Association for Integration, the Latin American Economic System, the Latin American Energy Organization and the Cartagena Consensus.
I wish to reaffirm before this world forum the importance my country attributes to the agreements for integration and economic co-operation concluded with Argentina and Uruguay at the beginning of last year. These are instruments of truly historical significance which attest to our fraternal determination to grow together, to strengthen our democratic institutions and to contribute to the success of the greater undertaking, which is today closer to realization than it was yesterday: the Integration of Latin America as a whole.
My words here today have expressed greater optimism and hope than I voiced in this forum last year. This attitude can be explained in the light of some positive aspects of the current International panorama. Along with this optimism and hope, however, I cannot disguise my disappointment and even indignation at the imbalances and inequities which persist on the international economic scene· Recent progress in the political field is not being accompanied by advances in the struggle against misery and poverty. On the contrary, the insensitivity and unyielding attitude of the developed countries are increasingly evident on issues of trade, finance and the transfer of technology 
My country is currently experiencing a time of crucial importance for the definition of its political and institutional directions. We are about to approve a new constitution within the framework of perfecting our democratic way of life. Brazil is ready to continue along the road to peace and construction. This is the road that will lead to progress and prosperity for our people, in growing harmony and closer co-operation with all friendly nations.
